Title: Abigail Adams to Catherine Nuth Johnson, 9 June 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


          
            my dear Madam
            Philadelphia June 9 1798
          
          I received on Saturday the 7th your Letter of June 4th, inclosing those from, our Children, and I was more gratified to find you had at Length received Letters, than if they had been for me. Mrs Adams’s account of herself, was more full and satisfactory than any which I had previously received I think she cannot be again; even in that Country so dissagreably Situated as she was.
          I am gratified my dear Madam, to see that her affections, like the dove to the Ark, retun with a longing desire to find their resting place in the Bosom of her Family. young as She is, I hope she will never be allured by the Splendours of a Court, or tempted by the dissipations which prevail in them, from that attachment to domestick Life so essential to the happiness of a good wife & Mother. The sentiments she expresses, are a sure pledge that she who is calculated to adorn a court, would be an agreable companion in a cottage. my greatest anxiety has been, least the Life she must unavoidably lead, in conformity to the Etiquet which her situation obliges her too, might have so powerfull an influence upon the imagination and fancy; as to render the change which she must experience in a few years; and her residence in this Country painfull & urksome to her. The publick service of our Country my dear Madam, is a service of Labour, but not of profit, as my best Friend has for 35 years experienced, and every other Gentleman who has been engaged in it, and done his Duty;—
          I hope the Liberty I took in expressing my sentiments with regard to young Mr Johnson’s leaving College did not give you any uneasiness. what I wrote was from a real regard to him, and the Family. mr Cranch writes me that it will not be that Injury to him in Maryland, as it would in our state & that a much longer time, is required for a student to read Law there than with us. this may make a difference, and his uncle must be the best Judge. Mr otis has received one Letter since he told me that he had not heard from him. both mr and Mrs otis who, are here, request me to present their compliments to you, and the Family.
          In return for your obliging communications, I inclose to you two Letters, nearly the same dates with yours. The President has one from Thomas as late as the 4th March, & the secretary of state one

of the 10th from mr Adams the Family were all well when Thomas wrote.
          You are too late for the June packet. you will please to bear in mind that the packets always sails the 1st wednsday in every month— your Letters should reach me the week before, as I send them to Nyork— Opportunities are frequent here for Hamburgh any Letters forwarded will be carefully attended to by me, and Sent with my own—
          I hope the young Ladies write to their Sister. a frequent recurrence to the pen, conquers the aversion to it.
          I am sorry to learn that you have such frequent returns of ill Health. is it not a critical period of Life with you? You might derive service from being bled, if it is.— I have sufferd too severely from similar complaints, not to sympathize with you.
          I have a very dear sister who feels gratefull both to mr Johnson, and yourself for the kindness shewn to her Son. She requests me to make mention of it to you— mrs Cranch is diffident; but you will find her an amiable woman
          Present my compliments to mr Johnson and accept the assurences of Friendship / with which I am Your / Friend & Humble servant
          
            Abigail Adams
          
        